Citation Nr: 1703586	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  14-10 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to January 1975.

These matters come before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In October 2016, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge from the RO in Portland, Oregon; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a March 2003 decision, the Board denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.
 
2.  Evidence received since the March 2003 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.

3.  In a March 2003 decision, the Board denied the Veteran's claim for entitlement to service connection for tinnitus.
 
4.  Evidence received since the March 2003 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for tinnitus and raises a reasonable possibility of substantiating the claim.

5.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.

6.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

1.  The March 2003 Board decision that denied the claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2016).

2.  Evidence received since the March 2003 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for bilateral hearing loss have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The March 2003 Board decision that denied the claim for entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.

4.  Evidence received since the March 2003 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for tinnitus have therefore been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the applications to reopen and service connection claims on appeal, further discussion of the VCAA is unnecessary.

I.  Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In March 2003, the Board denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  These denials became final on the date stamped on the face of the decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.

As to the claim for bilateral hearing loss, the Board's March 2003 denial was based, in part, on the fact that the Veteran had hearing impairment when he entered service, the medical evidence did not show any worsening of the Veteran's hearing during his period of active duty, and the Veteran's hearing loss was not found to be connected to his service.  The evidence received since the March 2003 denial includes a June 2012 letter from a private clinician who opined that the Veteran suffers from hearing loss consistent with exposure to noise that more than likely occurred during service.  As this new evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for bilateral hearing loss is warranted.

As to the claim for tinnitus, the Board's March 2003 denial was based, in part, on the Veteran's tinnitus not being related to his service.  However, the evidence received since the March 2003 denial includes the Veteran's October 2016 Board hearing testimony, in which the Veteran elaborated that during the September 2004 VA examination, he was too nervous; and as a result, he told the examiner the wrong date as to when he first experienced symptoms of tinnitus.  The testimony is competent and presumed credible for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  As this testimony relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for tinnitus is warranted.

II.  Service Connection

The Veteran contends that he is entitled to service connection for tinnitus due to significant noise exposure he experienced during service.  Specifically, the Veteran stated during the Board hearing that he was exposed to loud ammunition fire on a repeated and frequent basis during training exercises with little ear protection as well as loud engine sounds while assigned as an armor crewman and later being exposed to tank engine noise while stationed in Germany in the M60A2 tank unit.  The Veteran also contends that he has had continuous ringing in his ears since service.  See July 2016 Board Hearing Transcript, p. 13.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Here, tinnitus is capable of lay observation, and the Veteran has offered competent, credible testimony that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, he has met the current disability requirement.  In addition, the Veteran's statements that he experienced significant noise exposure during service are competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In this regard, the Board notes that the Veteran's DD 214 Form lists the Veteran's military occupational specialty as armor crewman and with M60A2 tanks.  Therefore, he has met the in-service injury or event requirement.  Hence, the dispositive issue in this case is whether the tinnitus is related to the in-service noise exposure. 

As to this issue, the Veteran has offered competent and credible testimony that he experienced tinnitus in and since service, and there is no probative evidence to the contrary.  The Board notes that the Veteran was afforded a VA audiological examination in connection with his claim for tinnitus in September 2004, and that the VA examiner concluded that the Veteran's tinnitus is not related to his service because of the Veteran's statement that he did not first experience symptoms until the mid-1980s, which was many years after he left service.  However, the Veteran testified that he provided the incorrect information during the examination because he was nervous and that he first noticed the symptoms immediately after discharge (see October 2016 Board Hearing Transcript, p. 9).  In a February 2005 statement, the Veteran stated that he was exposed to a lot of noise during his service and that he first experienced symptoms right after leaving service.  Additionally, in a January 1999 VA examination, examiner notes the onset of the Veteran's tinnitus to be more than 20 years.  In October 1998, a VA clinician noted the Veteran's statement that he has had problems with hearing loss and tinnitus "since he got out of the Army in the 70's."  

The Veteran's claim for tinnitus was rejected based on the Veteran's statement to the September 2004 VA examiner that the onset for tinnitus was in the mid-1980s.  However, the Veteran retracted that statement in his October 2016 testimony and the record shows that Veteran made numerous statements prior to the September 2004 VA examination, where he describes the onset of his tinnitus immediately after leaving service.  The Board finds the Veteran's many statements indicating the onset of tinnitus shortly after leaving service to be more credible than his single statement to the September 2004 VA examiner indicating a later onset, particularly in light of his plausible explanation for this discrepancy.  The opinion of the September 2004 VA examiner is therefore of no probative weight, as it is based on an inaccurate premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  See also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal).

The evidence is thus at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

As to the Veteran's bilateral hearing loss disability, there is similarly evidence of current disability (as indicated by the audiometric scores and diagnosis of sensorineural hearing loss on the September 2004 VA and December 2012 VA examinations as well as in-service noise exposure.  The dispositive issue is whether there is a relationship between the two.

On the December 2012 VA examination, the examiner stated that after reviewing the Veteran's service treatment records, the Veteran's hearing loss pre-existed his service and that there was a significant threshold shift between the entrance and exit exams, which indicated that the Veteran's hearing improved during service.  However, during the October 2016 Board hearing, the Veteran's representative stated that medical literature indicates that hearing loss does not improve over time.  The representative then provided literature from the National Institute on Deafness and Other Communication Disorders (NIDCD), which showed that most Noise-Induced Hearing Loss (NIHL) is caused by the damage and eventual death of hair cells and that those hair cells in humans do not grow back once they are gone.  The Veteran's representative argued that based on the literature, the Veteran's hearing could not have gone through such a positive threshold shift and that there was likely an error in either the Veteran's entrance or exit exams.

The December 2012 VA examiner did not explain this discrepancy between the Veteran's entrance exam and exit exam.  Instead, the examiner stated that NIHL is most commonly accepted in the high frequencies and concluded that it was less likely than not that the Veteran's hearing loss was caused by or exacerbated by noise exposure in the military.  The Board therefore finds that the December 2012 opinion is inadequate to determine whether the Veteran's bilateral hearing loss is related to service.

There is also, as noted, a June 2012 letter from a physician who opined that the Veteran "suffers from hearing loss consistent with exposure to noise that more than likely occurred during service."  Although the rationale in this opinion is brief, reading the opinion as a whole and in the context of the evidence of record reflects that the physician found based on examination that the Veteran's hearing loss was of a type consistent with excessive noise exposure in service.  See Monzingo, 26 Vet. App. at 106) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The opinion is thus entitled to at least some probative weight.

To the extent that the private opinion is flawed, it is nevertheless probative evidence of a nexus between the Veteran's hearing loss and his in-service noise exposure.  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Given that the evidence weighs in favor of a nexus between current hearing loss disability and service, or is at least evenly balanced on this point, a remand for yet another VA examination could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003); 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").  Given the above evidence, and with reasonable doubt resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that the service entrance examination contained an audiometric reading of 45 decibels at 4000 Hertz, which could be construed as a notation of a defect with regard to hearing at service entry, preventing the presumption of soundness from attaching.  McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) (holding that the Board may discern the significance of the contemporaneously recorded audiology test results).  Here, however, the medical literature submitted by the Veteran reflects that it is likely that audiometric reading was inaccurate.  The Board therefore finds that a defect was not noted at entry into service, and the Veteran is presumed to have been in sound condition with regard to his hearing at that time.  38 U.S.C.A. § 1111 (West 2014) (veterans are presumed sound except as to defects noted at entry into service).
\

ORDER

The application to reopen a claim for entitlement to service connection for bilateral hearing loss is granted.

The application to reopen a claim for entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


